DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 4, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anglin (US 4889311) in view of Betz 2012/0074606.
In regards to claim 1, Anglin teaches of an injection mold comprising:
a mold body that includes a fixed-side member (first mold piece 12 that is stationary) and a movable-side member (second mold piece 14 that is movable) and in which a cavity is formed (mold cavity 20); and an ejector pin (ejector pins 26),
wherein said mold body and said ejector pin have linear expansion coefficients different from each other (Here, Anglin teaches of the mold body formed from aluminum alloy, see Col. 4, claims 3, 9 and 13, and further of the ejector pins made from plastic, see claim 4, in addition, Anglin also teaches of conventional molding apparatus that would include a mold piece, cavity, surface, and ejector pins, and having different materials used in the construction of the mold components, here, the teaching in Anglin of the mold piece from aluminum alloy, and the ejector pin made from a dissimilar metal such as stainless steel, chrome-plated steel, brass, or copper, see Col. 1, lines 11-26). 

Anglin does not teach at a temperature at a time of molding, an end surface of said ejector pin on said cavity side in a sliding direction is as high as or higher than an adjacent surface of said movable-side member, said adjacent surface being adjacent to said cavity.

It would have been obvious for one of ordinary skill in the art to modify ejector/core Anglin with the positioning of said core as taught by Betz in forming the desired product shape particularly between the mold surface and of the ejector/core particularly in forming the product with or without breakthroughs via positioning, see [0003].

In regards to claim 4, wherein said end surface of said ejector pin is higher than said adjacent surface of said movable-side member at a temperature at a time of mold assembly.  See the combination of Anglin and Betz, wherein the claimed teaching of the ejector pin that is higher from the adjacent surface as it would provide marking/stamping into the mold product.

In regards to claim 7, wherein said mold body is made of an aluminum alloy, and said ejector pin is made of steel.  See teachings in Anglin reference regarding the body made from aluminum and the of the ejector pin made from steel, see Col. 1, lines 

In regards to claim 8, wherein the injection mold is used for manufacturing of a part of an image forming apparatus.  This is regarding as an intended use of the apparatus claim.  The claimed invention of claim 8 does not structurally further limit the apparatus as taught above in claim 1, and the apparatus taught in Anglin in view of Betz would be capable forming parts that would be further used in an image forming apparatus.

In regards to claim 9, regarding the method of manufacturing a molded article by using the injection mold according to claim 1.  The claimed method of using the apparatus, see teaching of the apparatus of Anglin in view of Betz as shown above in claim 1.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anglin in view of Betz as applied to claim 1 above, and further in view of Carvill (see Mechanical engineer’s data handbook, NPL).
In regards to claim 2, wherein said mold body and said ejector pin are different from each other in linear expansion coefficient by 2 x 10-6/K or more.  The difference of the linear expansion between the mold body and ejector pin would be encompassed by the different materials such as steel and aluminum.  See further teachings in Anglin regarding the difference of the mold and the ejector pin, including aluminum alloy for the 
In Carvill, chapter 6, pages 264-264, the linear expansion coefficients include: Aluminum: 23; Brass:19; Copper: 16.7; Steel: 12.4; and Stainless steel: 10.4
As seen the difference between the coefficient between the aluminum from the other metals encompasses the claimed difference in linear expansion coefficient between the materials.
Thereby, it would have been obvious for one of ordinary skill in the art to recognize of the linear expansion difference between the materials of Anglin in view of Betz with the additional teachings by Carvill regarding the material properties value taught for the respective materials already taught in Anglin.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anglin in view of Betz as applied to claim 1 above, and further in view of Mine (US 2002/0041911).
In regards to claim 6, Anglin in view of Betz do not specifically state of a difference in height in said sliding direction between said end surface of said ejector pin and said adjacent surface of said movable-side member is one-tenth or less of a thickness of a molded article.  The formed molded article in the cavity can be varied in relation to the distances formed in the mold cavity and can be modified in relation to the desired size and of the formation of the mark by the stamp in Bretz, this can be a change in size in relation to the amount protrusion within the mold cavity.

In regards to the teachings of the stamping within the formed product, Anglin in view of Brest teaches of the formation and use of a stamp into the formed product.  Further, the Mine reference teaches of different protrusion amounts within the product that would include minimal amount within the formed product, particularly in not effecting the formed product structure particularly in reducing the amount of cavitation within, one skilled in the art would recognize of having the protrusion to be reduced less than one-tenth of the thickness of the molded article to minimize the effect of said ejector pin within the molded article.
It would have been obvious for one of ordinary skill in the art to modify the ejection pin positioning as taught by Anglin in view of Brest with the protrusion distances as taught by Mine in order to minimize the effect upon the mold article due to cavitation during molding operations.

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  	
The prior art of record fails to teach the claimed features in claims 3 and 5 regarding the length of the ejector pin in regards to the claimed equation (for claim 3) and of the claimed thickness of the spacer in regards to the equation (for claim 5). 
The closest prior references include Anglin and Brest that teaches of adjusting the position of the ejector pin/core into the cavity and of the different materials between the mold and ejector.  However, Anglin and Brest do not teach of the claimed ejector length or spacer thickness for said ejector, in regards to the claimed equation.
Further, the Desmith reference teaches of a support that is located within the mold and would provide a robust element with durable wear surface to protect the aluminum mold portions.  However, Desmith lacks teaching of the claimed length of the ejectors in relation to the linear expansion coefficient of the respective elements and of the temperature between the mold assembly and time of molding.
Similarly, in regards to the spacer, Chen directs to adjustment for the particular pin and the use of the spacer as part of the pin, and the adjustment bodies (or spacers) of Chen would ensure the length of the projection of the core/pin within the mold cavity.  However, Chen also lacks teaching of the adjustment of the thickness of the spacer in .
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
See attached PTO-892 form, and of particular note:
Nose (US 5817208) regarding ejector pin 60 with mark 14 in forming stamp within, see also different in height from the die 6, Col. 6, lines 15-48.
Coci (US 2003/0141616) teaches of support (shims 90) that are placed below the core pin and rod 20, the number of shims allowing for adjustment of the rod length, see [0041].  The concept of utilizing of a support/shim in adjusting the length of a core/pin is known in the molding arts.
The Engineering Toolbox – thermal expansion, linear expansion coefficients for various materials, see chart.
Desmith (US 2011/0115117) teaches of a mold tooling with the mold block to formed from aluminum, see [0033], and further of the support mounting block that is formed from steel (see the mold block backing plates 110, 112, [0059]).  Here, the claimed features include known support members for the molds that are formed of different materials, and in this case, steel as seen in Desmith.  The steel being used is a durable wear surface to protect the soft metal of the aluminum mold blocks, see [0059], and also able to be a robust mounting surface and foundation for a variety of elements in the mold machine.
Chen (US 2007/0031532) teaches of adjustment body 30 with multiple adjustment bodies 31 that are pin bodies of certain shape located in the wall of the cavity, further different diameters and lengths of the adjustment body can be selected for different section of the mold cavity 22, see [0017] and claim 2.  
Crain (US 7497677) teaches of mold with submold and of the use of aluminum and steel in the construction.
Kawasaki (US 6354560) teaches of a marking device for molding tool, stamp with imprint surface into the mold, see pin with base end actuator.
Vanderwinckel (US 5733858) teaches of adjustable riser pin.
Okahara (2021/0268702) teaches of mold with ejector pins 33, in addition, the movable mold section 12 that can adjust for cavity wall surface in relation to the volume of the mold cavity 30.
Halford (US 2016/0207239) with ejector 132 that is adjustable and having different clearance within the mold cavity.
Fujita (US 2015/0190953) with ejector pins 118 and teaching of sink marks, see [0061].
Kimura (US 2011/0311665 and US 2011/0311664) teaches of ejector pin and of prevention of operational faults due to the thermal expansion by allowing some shifting of the tip end in directions orthogonal to the axis, see [0008].
Peukert (US 2006/0115551) teaches of different thermal expansion coefficients, see [0014] for mold core or knowck out pin and teaching of the center rod using copper, see [0015].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744